Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-923
                          Lower Tribunal No. 19-7413
                             ________________


                  People's Trust Insurance Company,
                                    Appellant,

                                        vs.

                             Enrique Gonzalez,
                                    Appellee.

     An Appeal from non-final orders from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

     Cole Scott & Kissane, P.A., and David C. Borucke (Tampa), for appellant.

     Marin, Eljaiek, Lopez, & Martinez, P.L., and Steven E. Gurian, for appellee.


Before FERNANDEZ, LOGUE, and LOBREE, JJ.


                          ON MOTION TO DISMISS

     LOGUE, J.
      This matter is before us on Appellee Enrique Gonzalez’s motion to dismiss.

This is a first-party insurance case. The June 17, 2020 order under review requires

People’s Trust Insurance Company to pay Gonzalez $70,800 for fire damage to his

building within ten days of the date of the order. The order, however, leaves

unresolved other, factually related claims including one for fire damage to personal

property.

      Because the order does not complete the judicial labor in the trial court on

factually related matters, we agree with Gonzalez that the order under review does

not qualify as a partial final judgment, which would be appealable as a final order.

See Fla. R. Civ. P. 9.110(k). We also agree with Gonzalez that the order is not on

the list of non-final orders authorized by the Supreme Court to be appealed on an

interlocutory basis. See Fla. R. Civ. P. 9.130. For this reason, Gonzalez is eminently

correct that we lack jurisdiction to hear an appeal of this order at this time.

      However, precisely because the order as written requires a party to pay but

allows no avenue to appeal, the order is subject to review through a petition for

certiorari. Courts have consistently found that an order resolving only part of a civil

lawsuit by requiring a party to make an interim payment while leaving intertwined

factual matters unresolved presents the type of irreparable harm remediable by

issuance of a writ of certiorari. See, e.g., Team Richco, LLC v. Rapid Sec. Sols.,

LLC, 290 So. 3d 629, 630 (Fla. 2d DCA 2020) (issuing writ and quashing partial



                                           2
judgment that results in “irreparable injury where it authorizes execution prior to

entry of a final, appealable order”); East Ave., LLC v. Insignia Bank, 136 So. 3d
659, 665 (Fla. 2d DCA 2014) (same).

      As was done in these cases, we are bound to treat Appellant’s filing as seeking

the correct remedy. See Fla. R. Civ. P 9.040(c) (“If a party seeks an improper

remedy, the cause shall be treated as if the proper remedy had been sought . . . .”).

Accordingly, we treat People’s Trust’s initial brief as a petition for writ of certiorari.

Enrique Gonzalez shall file a response within 20 days from the date of this order.

      Motion to dismiss denied.




                                            3